Exhibit No. 10.9

 

INDEMNITY AGREEMENT

 

THIS AGREEMENT is executed this ___ day of _______________, 20__, by and between
Rural/Metro Corporation, a Delaware corporation, and its Subsidiaries (the
“Corporation”), and _______________ (the “Indemnitee”), an officer and/or
director of the Corporation. This Agreement is effective as of the first day of
service of the Indemnitee as an officer and/or director of the Corporation.

 

RECITALS:

 

A. The Corporation believes it is important to the Corporation to retain and
attract the most capable persons available.

 

B. Increases in the incidence of litigation subject the Corporation and its
personnel to significant risks at the same time that the availability and
coverage of liability insurance have become uncertain and prohibitively
expensive.

 

C. In recognition of the Indemnitee’s need for substantial protection against
personal liability in order to maintain the Indemnitee’s continued service to
and on behalf of the Corporation in an effective manner, and to provide the
Indemnitee with specific contractual assurances that such protection will be
available to the Indemnitee, the Corporation desires to provide in this
Agreement for the indemnification of and the advance of Expenses to the
Indemnitee, as set forth in this Agreement, to the fullest extent (whether
partial or complete) permitted by law, and, to the extent officers’ and
directors’ liability insurance is maintained by the Corporation, to provide for
the continued coverage of the Indemnitee under the Corporation’s officers’ and
directors’ liability insurance policies.

 

D. It is the policy of the Corporation to enter into a written Indemnity
Agreement with any person serving as an officer and/or director of the
Corporation effective as of the commencement of service by such person.
Accordingly, the parties are entering into this Agreement on the date indicated
above, to be effective as of the commencement of service by the Indemnitee as an
officer and/or director of the Corporation.

 

E. The Board of Directors of the Corporation has determined that this Agreement
is fair as to the Corporation.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of Indemnitee agreeing to continue to serve as
a director and/or in any future role as a director and/or officer of the
Corporation, and other good and valuable consideration, the parties hereto
hereby agree as follows:

 



--------------------------------------------------------------------------------

1. Definitions. As used in this Agreement:

 

(a) “Damages” shall mean any and all damages, judgments, fines, assessments,
charges, penalties, amounts paid in settlement and any and all Expenses
(including, without limitation, all interest, assessments and other charges paid
or payable in connection therewith or with respect thereto).

 

(b) “Expenses” shall mean all attorneys’ fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in any Proceeding relating to an Indemnifiable
Event, or preparation in connection therewith.

 

(c) “Indemnifiable Event” shall mean any event, act, omission, occurrence or
circumstance related to the fact that the Indemnitee is or was an officer,
director, employee or agent of the Corporation, or is or was serving, in any
capacity, representative or otherwise, at the request of the Corporation, with
another corporation, partnership, joint venture, trust or other enterprise,
including any employee benefit plan, person or entity.

 

(d) “Proceeding” shall mean any threatened, pending or completed action, suit,
investigation, inquiry, or other proceeding, and any appeal, whether or not
brought by or in the right of the Corporation or otherwise, and whether or not
of a civil, criminal, administrative or investigative nature.

 

(e) “Reviewing Party” shall mean an appropriate person or body consisting of a
member or members of the Board of Directors of the Corporation, or, to the
extent permitted by applicable law, an appropriate person or body designated by
the Board of Directors of the Corporation, provided that such person or body
is/are not a party to the Proceeding in question.

 

2. Indemnity. Subject only to the limitations set forth in Section 3 hereof, the
Corporation shall indemnify and hold harmless the Indemnitee, to the fullest
extent permitted by law, for, from and against any and all Damages suffered or
incurred by or on behalf of the Indemnitee in connection with or arising out of
any Proceeding with respect to any Indemnifiable Event, including, without
limitation, acts and omissions of the Indemnitee that constitute negligence. The
Corporation shall pay all amounts required to be paid to or on behalf of the
Indemnitee pursuant this Agreement as soon as practicable, but in any event no
later than thirty (30) days after written demand therefor is presented to the
Corporation.

 

3. Limitations on Indemnity. Notwithstanding anything contained herein or in the
Corporation’s Certificate of Incorporation or Bylaws to the contrary, the
Corporation shall not be obligated to indemnify or hold harmless the Indemnitee:

 

(a) If and to the extent that such indemnification shall be prohibited by
applicable law, as determined by a Reviewing Party or otherwise;

 

2



--------------------------------------------------------------------------------

(b) If and to the extent that payment in connection with a Proceeding is
actually and unqualifiedly made to the Indemnitee under an insurance policy or
otherwise;

 

(c) If and to the extent that a claim in a Proceeding is decided adversely to
the Indemnitee based upon or attributable to the Indemnitee gaining in fact any
personal profit or advantage to which the Indemnitee was not legally entitled;

 

(d) If and to the extent that the Indemnifiable Event constituted or arose out
of the Indemnitee’s willful misconduct or gross negligence; or

 

(e) Except as contemplated in Section 4 of this Agreement, if and to the extent
that the Proceeding is initiated by the Indemnitee against the Corporation or
any director or officer of the Corporation, unless the Corporation has in
writing consented to or joined in the initiation of such Proceeding.

 

4. Advance Payment of Expenses. Upon written request by the Indemnitee, Expenses
incurred by Indemnitee in connection with a Proceeding shall be paid by the
Corporation as incurred and in advance of the final disposition of such
Proceeding. If and to the extent that a Reviewing Party determines that the
Indemnitee would not be entitled to indemnification under applicable law,
(a) the Corporation shall not be obligated to advance Expenses to the
Indemnitee, and (b) the Indemnitee shall reimburse the Corporation for all
Expenses previously so advanced; provided, however, that if the Indemnitee shall
have commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to determine whether the Indemnitee should be indemnified, the
Corporation shall continue to advance Expenses as contemplated in the first
sentence of this Section 4 and the Indemnitee shall not be required to reimburse
the Corporation for any such Expenses, unless and until such court (or its
appellate level) determines, in a final non-appealable judicial determination,
that the Indemnitee would not be entitled to indemnification under applicable
law. Any determination by a Reviewing Party shall otherwise by final and
conclusive.

 

5. Presumptions. To the fullest extent permitted by law, the termination (in
whole or in part) of any Proceeding, whether by judgment, order, settlement,
conviction, or upon nolo contendere, or its equivalent, shall not create any
presumption that the Indemnitee did not meet any particular standard of conduct
or have any particular belief or that a court has determined that
indemnification of the Indemnitee is prohibited by applicable law.

 

6. Partial Indemnification. If the Indemnitee is entitled to indemnification,
whether pursuant to this Agreement or otherwise, for a portion, but not all, of
the Damages, the Corporation shall, nevertheless, indemnify the Indemnitee for
the portion of the Damages to which the Indemnitee is entitled. In addition, to
the extent that the Indemnitee has been successful in defense of any or all
Proceedings relating in whole or in part to an Indemnifiable Event, or in
defense of any issue or matter (including, without limitation, any dismissal
without prejudice), the Indemnitee shall be entitled to indemnification against
all Expenses incurred in connection with those defenses.

 

3



--------------------------------------------------------------------------------

7. Insurance. To the extent that the Corporation maintains an insurance policy
or policies providing officers’ and directors’ liability insurance, the
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any officer
or director of the Corporation.

 

8. Cooperation. The Indemnitee and the Corporation shall cooperate in connection
with the defense of any Proceedings as shall be reasonably required under the
circumstances.

 

9. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated, to the extent of such payment, to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and shall do
all things that may be necessary to secure such rights, including, without
limitation, the execution of any and all documents necessary or appropriate to
enable the Corporation effectively to bring suit to enforce such rights.

 

10. Notice. The Indemnitee shall give to the Corporation notice in writing as
soon as practicable of any Proceeding with respect to which indemnity will or
could be sought under this Agreement. All notices required or permitted to be
given hereunder shall be in writing and shall be deemed given when delivered in
person, or three (3) days after being deposited in the United States mail,
postage prepaid, registered or certified mail, by facsimile, provided that a
confirming copy is delivered forthwith as herein provided, or courier addressed
as follows:

 

If to the Corporation:

   Rural/Metro Corporation               

9221 East Via De Ventura

               Scottsdale, AZ 85258               

Attn: Corporate Secretary

               Fax: (480) 606-3328                            If to the
Indemnitee:                                                                  

 

and/or to such other respective addresses as may be designated by notice given
in accordance with the provisions of this Section.

 

11. Severable Provisions; Enforceability. Each provision of this Agreement is
intended to be severable. If any provision hereof shall be declared by a court
of competent jurisdiction to be illegal, unenforceable or invalid for any reason
whatsoever, such illegality, unenforceability or invalidity shall not affect the
validity of any of the remainder of this Agreement. If this Agreement or any
portion thereof shall be invalidated on any ground by any court of competent
jurisdiction, the Corporation shall nevertheless indemnify Indemnitee to the
full extent permitted by any applicable portion of this Agreement that shall not
have been invalidated or by any other applicable law. The parties hereto consent
to any modification to this Agreement that a court of competent jurisdiction may
make in order to make this Agreement legal, enforceable or valid.

 

4



--------------------------------------------------------------------------------

12. Indemnification Hereunder Not Exclusive; Change in Law. Nothing in the
Agreement shall be deemed to diminish or otherwise restrict the Indemnitee’s
right to indemnification under any provision of the Certificate of Incorporation
or Bylaws of the Corporation or under Delaware law. If and to the extent that
any change in the law of Delaware (whether by statute or judicial action)
permits greater indemnification by agreement than would be afforded currently
under the Corporation’s Certificate of Incorporation or Bylaws, or by this
Agreement, it is the intent of the parties that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change immediately upon the
occurrence of such change, without further action on the part of the parties
hereto.

 

13. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, DELAWARE LAW, REGARDLESS OF ANY CONFLICT-OF-LAW
PRINCIPLES TO THE CONTRARY.

 

14. Attorneys’ Fees. In the event of any claim, controversy or dispute arising
out of or relating to this Agreement, or the breach thereof, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs incurred
in connection with any such proceeding.

 

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns; provided, however, that the Indemnitee
may not assign his rights hereunder and that any assignment by the Corporation
shall not relieve the Corporation of its obligations hereunder. Any transfer by
operation of law, pursuant to a merger or otherwise, shall constitute an
assignment.

 

16. Continuation of Indemnification. The indemnification under this Agreement
applies to Indemnitee with respect to Indemnifiable Events occurring prior to or
during the Indemnitee’s employment with or service as an officer and/or director
of the Corporation and shall continue beyond any termination of employment by or
service as an officer and/or director to the Corporation.

 

17. Amendment, Modification or Waiver. No amendment, modification or waiver of
any condition, provision or term of this Agreement shall be valid or of any
effect unless made in writing, signed by the party or parties to be bound and
specifying with particularity the nature and extent of such amendment,
modification or waiver. Failure on the part of any party to complain of any act
or failure to act of another party or to declare another party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such party of its rights hereunder. Any waiver by any party of any default of
another party shall not affect or impair any right arising from any other or
subsequent default. Nothing herein shall limit the remedies and rights of the
parties hereto under and pursuant to this Agreement.

 

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

RURAL/METRO CORPORATION       INDEMNITEE          

By:

       

Title:

       

 

6